Case: 4:20-cv-00690-JAR Doc. #: 6-3 Filed: 05/26/20 Page: 1 of 1 PagelD #: 23

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Missouri

Yield Nation, LLC &
Benjamin Buckwalter

 

Plaintiff(s)

v. Civil Action No.

Adam Clark &
Amanda Clark

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address} Adam Clark, 202 Waterford Crystal Drive, O'Fallon, MO 63366

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
